                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 NICOLE CHASE,                           :
      Plaintiff,                         :
                                         :       No. 3:18-CV-00683 (VLB)
       v.                                :
                                         :
 NODINE’S SMOKEHOUSE, INC.,              :       April 3, 2019
 CALVIN NODINE, TOWN OF                  :
 CANTON, JOHN COLANGELO,                 :
 ADAM GOMPPER, MARK J.                   :
 PENNEY, CHRISTOPHER ARCIERO,            :
      Defendants.                        :
                                         :
                                         :


            RULING ON THE COURT’S IN CAMERA DOCUMENT REVIEW


      On March 6, 2019, the Court held a discovery status teleconference with the

parties in this case. During the teleconference, Plaintiff and the Town Defendants

argued for and against, respectively, production of all complaints, incident reports,

and the like, relating to Defendants Colangelo and Gompper. Thereafter, the Court

ordered the Town Defendants to review and produce said documents. To the

extent Defendants had legitimate legally supported objections to production of

certain complaints and/or incident reports, the Court allowed Defendants to submit

those complaints and reports to the Court for in camera review. Accordingly, the

Town Defendants submitted three limited sets of documents to the Court for in

camera review on March 18, 2019, along with a letter brief arguing against

production. For the reasons discussed below, the Court orders production of only

one set of documents, the Investigative Report regarding Defendant Gompper.



                                             1
                                     Discussion

      Parties may obtain discovery regarding any non-privileged matter that is

relevant to any party’s claims or defenses and proportional to the needs of the

case. Fed. R. Civ. P. 26(b)(1). The information sought need not be admissible at

trial to be discoverable. Id.

      Here, Plaintiff sought all disciplinary records and complaints against

Defendants Colangelo and Gompper.             “Plaintiffs [in civil rights cases] are

presumptively entitled to discovery of documents on prior complaints and police

histories of individual defendants because it could yield relevant information.”

Gibbs v. City of New York, 243 F.R.D. 96, 96 (S.D.N.Y. 2007) (citing King v. Conde,

121 F.R.D. 180, 198 (E.D.N.Y. 1988); Hurley v. Keenan, 1984 U.S. Dist. LEXIS 16888,

at *8 (S.D.N.Y. 1984)). However, plaintiffs are not entitled to disciplinary records

and complaints unrelated to the issues in the pending case or the truthfulness of

potential witnesses, as such complaints have no relevance to the claims or

defenses. See Gross v. Lunduski, 304 F.R.D. 136, 144 (W.D.N.Y. 2014) (requiring

production of “complaints of similar misconduct”); Sowell v. Chappius, No. 07-cv-

6355, 2010 WL 1404004, at *1 (W.D.N.Y. Mar. 31, 2010) (holding that prior complaints

are discoverable “so long as the complaints are similar to the constitutional

violations alleged in the complaint or are relevant to the defendant’s truth or

veracity”); Henry v. Hess, No. 11 Civ. 2707, 2012 WL 4856486, at *1 (S.D.N.Y. Oct.

12, 2012) (finding “complaints of misconduct and disciplinary records against a

defendant police officer . . . that are similar to the allegations in the civil action

against him would be subject to discovery”).



                                          2
      Two of the sets of documents submitted by the Town Defendants for in

camera review concern Defendant Colangelo’s fitness for duty, the particulars of

which are not relevant to the claims or defenses in this case or Defendant

Colangelo’s credibility. Accordingly, Plaintiff is not entitled to these documents.

      A third set of documents submitted constitute an investigative report

concerning Defendant Gompper from 2018. In May 2018, a Canton woman emailed

a complaint to the Canton Police Department requesting that Defendant Gompper

not respond to any future calls from her home. The email alleged that Defendant

Gompper previously had a relationship with the woman’s daughter, noting that she

had seen photographs of Defendant Gompper in his police vehicle which he sent

the daughter. After the relationship ended, Defendant Gompper responded to a

domestic disturbance report at the home. His presence reportedly greatly upset

the daughter. This email precipitated an investigation into potential inappropriate

conduct by Defendant Gompper.          The investigation included a number of

interviews and documented relationships between Defendant Gompper and

several women, including another city employee, and involving communication

and conduct while Defendant Gompper was on duty. Defendant Gompper resigned

in October 2018, prior to the conclusion of the investigation.

       The Court finds that these documents are relevant to the claims and

defenses in this case—Plaintiff’s equal protection and malicious prosecution

claims in particular. Plaintiff alleges that Defendants Colangelo and Gompper

denied her police protective services in choosing not to seriously consider and

investigate her sexual assault claim because of their animus towards women who



                                         3
assert such complaints. The investigative report at issue is probative of Defendant

Gompper’s motivations in handling Plaintiff’s complaint. It is most probative of

Defendant Gompper’s credibility and propensity for untruthfulness. Defendant

Gompper represented to the community and the Police Department that he was

executing his responsibilities while on duty, while at the same time engaging in

inappropriate communications and conduct—including taking and sending

photographs of himself in uniform and in his police vehicle, abusing his position

of trust and misuse of office. In addition to his misappropriation of public funds,

abuse of office and betrayal of public trust, he was unfaithful to his spouse.

Infidelity usually involves breaking one’s marriage vows and dishonesty with one’s

partner (and others), thereby implicating one’s character for truthfulness. The

Court recognizes that individuals have a privacy interest in their personnel files but

concludes that the investigative file is relevant to the case and therefore must be

produced.

      Defendant suggests that the report should not be produced because he

resigned before the investigation was complete and therefore did not have an

opportunity to rebut or grieve the findings or advocate that it be removed from his

file. The report includes multiple transcripts of interviews with Defendant Gompper

discussing the alleged misconduct.       In these interviews, Defendant Gompper

admitted to much of the conduct. He then proceeded to voluntarily resign from the

police force. This does not render the investigative report undiscoverable.

      Privacy concerns will be addressed via redaction and limitation on

disclosure of the documents. The report must be designated for “Attorneys’ Eyes



                                          4
Only” and may not be shown to non-counsel. Additionally, the Court will hold a

teleconference to provide clear instructions regarding allowable use of the

information in the report to address third-party privacy concerns.

      Finally, Defendant argues that the documentation does not meet the

proportionality standard of Rule 26(b)(1).      This argument is unfounded.       The

proportionality limitation in Rule 26 concerns volume as well as the effort involved

in complying with a discovery request. See Fed. R. Civ. P. 26(b)(1), advisory

committee notes. Production of the investigative report does not implicate either

of these concerns. Defendants have already collected the investigative report,

which is quite short in length, and production will involve minimal effort on the part

of Defendant’s counsel.

                                    Conclusion

      For the foregoing reasons, the Court orders Defendants to produce the 2018

investigative report concerning Defendant Gompper with the “Attorneys’ Eyes

Only” designation within 7 days of this decision. The Court will enter a calendar

notice on the docket with the date and time of a teleconference to discuss the

contours of permissible use of the information in the report.



IT IS SO ORDERED.

                                               ________/s/______________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge



Dated at Hartford, Connecticut: April 3, 2019



                                          5
